Citation Nr: 1008266	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-32 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for heart murmur.

2.  Entitlement to service connection for costochondritis.


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 2005 to 
September 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  

The Board notes that this rating decision denied service 
connection for a heart murmur and costochondritis, as well as 
for reflux.  However, the Veteran expressly stated in her 
April 2008 notice of disagreement that she was appealing the 
denial of her claim for heart murmurs (mitral valve 
regurgitation and tricuspid regurgitation) and 
costochondritis.  As such, the issue of reflux is not 
currently before the Board.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200-20.202 (2009).


FINDINGS OF FACT

1.  The evidence of record does not establish a current heart 
condition, to include a heart murmur. 

2.  The evidence of record does not establish a current 
diagnosis of costochondritis.


CONCLUSIONS OF LAW

1.  A heart murmur was not incurred or aggravated as a result 
of active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  Costochondritis was not incurred or aggravated as a 
result of active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon 
receipt of a substantially complete application for VA 
benefits, proper VCAA notice must be provided to a claimant 
prior to the initial unfavorable decision on the claim by the 
AOJ.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in a October 2007 
letter, prior to the initial unfavorable rating decision, of 
the evidence and information necessary to substantiate her 
claims, the responsibilities of the Veteran and VA in 
obtaining such evidence, and the evidence and information 
necessary to establish a disability rating and an effective 
date, in accordance with Dingess/Hartman.

With regard to the duty to assist, the Veteran's service 
treatment records and VA treatment records have been obtained 
and considered.  The Veteran has not identified, and the 
record does not otherwise indicate, any outstanding medical 
records that are necessary to decide her claim.  The Board 
notes that the Veteran has indicated that several doctors and 
nurses have told her that she should see a cardiologist for 
her complaints of daily chest pain.  See, e.g., October 2008 
substantive appeal.  However, she has not identified any such 
providers.  Moreover, the Veteran has not indicated that she 
was diagnosed with any heart or chest condition, to include a 
heart murmur or costochondritis, during any such treatment.  
As discussed below, the Veteran's heart function was evaluated 
after service by VA providers in December 2007, as well as at 
a February 2009 VA examination.  Diagnostic tests were 
conducted on both occasions, and the Veteran's heart function 
was noted to be normal.  The VA examiner specifically found 
that there were no current heart or chest conditions, to 
include a heart murmur or costochondritis.  The Veteran has 
not argued that such examination is inadequate for 
adjudication purposes, and a review of the examination report 
reveals no inadequacies.  As such, the Board finds that the 
Veteran has not been prejudiced by the absence of any 
outstanding post-service treatment records, and the medical 
evidence of record is sufficient to decide her claims.

In the circumstances of this case, a remand would serve no 
useful purpose, as it would result in unnecessarily imposing 
additional burdens on VA with no benefit to the Veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In this regard, VA has 
satisfied its duties to inform and assist the Veteran at 
every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceedings.  As such, the Veteran will not be prejudiced by 
a decision on the merits of his claim.

II. Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted 
when all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Certain chronic diseases, including certain heart conditions, 
will be presumed to have been incurred in or aggravated by 
service if they manifest to a degree of 10 percent within one 
year after separation from service, even if there is no 
evidence of such disease during service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309(a).

If a chronic disease is noted during service (or within the 
applicable presumptive period under 38 C.F.R. § 3.307), 
subsequent manifestations of the same disease at any later 
date, however remote, will be service connected, unless 
clearly attributable to intercurrent causes.  However, where a 
condition is noted during service (or within the applicable 
presumptive period) but is not chronic, service connection may 
be granted only where there is evidence of continuity of 
symptomatology after separation from service.  38 C.F.R. § 
3.303(b).  

Generally, to establish direct service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), 
the nexus element may be established based on medical or lay 
evidence where there is competent evidence of continuity of 
symptomatology.  Barr, 21 Vet. App. at 307.

The Board, as fact finder, retains the discretion to make 
credibility determinations and weigh the lay and medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006).  However, competent lay testimony may not be 
rejected unless it is found to be mistaken or otherwise deemed 
not credible.  McLendon v. Nicholson, 20 Vet. App. 79, 84 
(2006).  Lay evidence may not be deemed not credible solely 
due to the absence of contemporaneous medical evidence.  
Buchanan, 451 F.3d at 1337.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, all reasonable doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran asserts that she is entitled to 
service connection for a heart condition, claimed as a heart 
murmur (mitral valve regurgitation and tricuspid 
regurgitation) and costochondritis.  She reasons that she was 
diagnosed with such conditions during service and she 
continues to experiences the same symptoms that resulted in 
such diagnoses.  In particular, the Veteran reports that she 
had extreme pain in her chest during service, and she 
continues to have medium to intense chest pain on a daily 
basis.  She states that, prior to service, she had not been 
diagnosed with any heart defects, to include a murmur, and she 
had not symptoms of chest pain or shortness of breath.  The 
Veteran believes that she may have been incorrectly diagnosed 
with costochondritis and/or heartburn during service, and she 
should have been referred to a cardiologist for further 
evaluation.  See April 2008 notice of disagreement, October 
2008 substantive appeal.

The Veteran's service treatment records reflect diagnoses of 
a heart murmur and costochondritis.  In particular, a I/VI 
systolic ejection murmur (SEM) was found during a routine 
medical examination in September 2006.  The Veteran had no 
subjective complaints, and there were no other physical 
findings.  She was referred to cardiology with a diagnosis of 
murmurs, with a note to rule out congenital.  

In October 2006, the Veteran complained of chest pain with an 
onset while walking to work after lunch, which she described 
as sharp pain to the epigastric region and radiating to the 
left shoulder blade.  She stated that she had similar pain a 
few months ago approximately 30 minutes postprandial (after 
eating).  The Veteran denied a family or personal history of 
cardiovascular disease.  However, she stated that she was 
told once that she had a heart murmur and that her pulse is 
always fast.  The Veteran was noted to have other diagnosed 
conditions of adjustment disorder and anxiety.  Physical 
examination revealed no abnormalities, as well as a regular 
heart rate and rhythm.  She was diagnosed with dyspepsia and 
prescribed antacids.  

In early July 2007, the Veteran reported a family (mother) 
history of symptomatic diastolic dysfunction.  She stated 
that she continued to be asymptomatic, although she 
complained of occasional epigastric pain with hard running 
and occasionally at rest.  The Veteran denied any loss of 
consciousness, current dizziness, shortness of breath, cough, 
fever, chills, family history of early coronary artery 
disease, or hypertension.  Physical examination revealed +S1, 
+S2 1/6 SEM, and no diastolic murmurs or friction rubs.  She 
was diagnosed with murmurs and esophageal reflux.  

A few weeks later, also in July 2007, the Veteran complained 
of sharp substernal, nonradiating chest pain that began 
gradually and while she was at rest at approximately 11:30 
that morning.  She stated that the pain was located in one 
spot and was most noticeable when she pushed in that spot or 
moved her shoulder posteriorly.  The provider noted that a 
January 2007 echocardiogram (ECG) performed at the Naval 
Hospital revealed physiologic mitral regurgitation and 
physiologic tricuspid regurgitation, but was otherwise a 
normal examination.  The ECG was noted to show no ischemic 
changes, no ectopy, and normal sinus rhythm, and to be 
unchanged from an October 2007 ECG.  This appears to be a 
reference to an October 2006 ECG included in the service 
treatment records.  Physical examination revealed tenderness 
to palpation on the anterior chest wall, as well as +S1, +S2 
1/6 SEM, and no murmurs or rubs.  The Veteran was diagnosed 
with costochondritis.  The next day, she reported some 
improvement of symptoms with a prescription of Toradol, 
although there was still some objective tenderness.

At her August 2007 separation examination, the Veteran 
continued to complain of sharp shooting pains at times, and 
often pain when breathing after exercising.  The examiner 
noted that the Veteran had been treated for a heart murmur, 
as well as non-cardiac chest pain, and possible 
costochrondritis.  The examiner noted that the Veteran's 
continued reported pain was of unknown etiology.  

In December 2007, an ECG conducted at a VA Medical Center 
(MC) showed normal cardiac chambers, normal left ventricular 
wall thickness and motion, normal left ventricular function 
with an estimated ejection of 70-75 percent, normal right 
side of the heart including right ventricular systolic 
function, and no significant valvular lesion or pericardial 
effusion.  

At a February 2009 VA general medical examination, the 
examiner noted the evidence of treatment for chest pain and 
murmurs during service, including the results of the January 
2007 ECG, as summarized above.  At that time, the Veteran 
reported having intermittent chest pain that may or may not 
occur with exertion, which seemed to be worse on exertion, 
especially during push-ups.  She was able to run one mile 
before any chest pain occurred.  The Veteran denied angina, 
fatigue, dizziness, syncope, dyspnea on exertion or at rest, 
night sweats, fever, chills, history of trauma, cough, or 
hemoptysis.  She reported having two syncopal (fainting) 
episodes during service, but no recurrences since the last 
episode in 2007.  The Veteran denied any personal history of 
heart conditions, and she had received no treatment other 
than symptomatic, such as Toradol, which she said worked very 
well for discomfort.  The examiner noted that risk factors 
included a positive family history, in that her mother has a 
history of mitral valve prolapse and hypotension, and she 
admitted a history of smoking.  Physical examination revealed 
no pain with pressure on the chest wall.  The heart had a 
regular rate without murmurs, gallops, or rubs, as well as no 
varicosities or stasis dermatitis, and peripheral pulses of 
2+.  A contemporaneous ECG was conducted, and the Veteran was 
diagnosed with a normal heart, ejection fraction 60 percent.  
Further, the examiner stated that, despite subjective 
complaints, there were no objective findings to support a 
chest wall condition, as there was a normal examination.

Based on the foregoing evidence, the Board finds that the 
Veteran is not entitled to service connection for a heart 
condition, to include a heart murmur or costochondritis.  In 
this regard, the Board acknowledges that the Veteran was 
treated and diagnosed with such conditions during service.  
However, post-service treatment records, and specifically 
within one year following separation from service, reflect no 
diagnoses of such conditions or of any other heart condition.  
In this regard, in contrast to the January 2007 in-service 
ECG results, post-service ECGs conducted in December 2007 and 
February 2009 were interpreted to show a normal heart.  
Additionally, the VA examiner specifically noted a regular 
heart rate without murmurs, gallops, or rubs.  With regard to 
costochondritis, the VA examiner found that there was no 
objective evidence of a current chest wall condition.  
Moreover, the Veteran was noted to have been treated for non-
cardiac chest pain at her separation examination.  As such, 
the evidence fails to show a current disability, to include a 
heart murmur or costochondritis, and service connection may 
not be granted for such conditions.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, to the 
extent that the Veteran currently has chest pain, such 
symptom alone, without a diagnosed or identifiable underlying 
condition, does not constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).

In coming to this conclusion, the Board has considered the 
Veteran's lay statements as to her continued symptoms 
including chest pain, as well as her belief that such 
symptoms are due to service.  The Veteran is competent to 
testify to a lack of such observable symptoms prior to 
service, as well as continuity of such symptoms after an in-
service incident.  See Layno v. Brown, 6 Vet. App. 465, 469-
71 (1994).  However, she is not competent to testify to a 
diagnosis or the cause of such symptoms, as the nature of her 
claimed conditions, to include a heart murmur and 
costochondritis, is such that these questions require 
specialized knowledge, training, or experience.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Jones v. West, 
12 Vet. App. 460, 465 (1999); Barr, 21 Vet. App. at 308.  As 
such, the Board finds that the Veteran's testimony pertaining 
to the cause of her claimed conditions is outweighed by the 
medical evidence of record, as summarized above.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit of the doubt doctrine does not apply and 
the claims must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for a heart murmur is denied.

Service connection for costochondritis is denied.




____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


